Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment filed on 12/03/20, claims 1-22 are allowed.
						       IDS

	The information disclosure statement (IDS) submitted on 04/08/21 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Given that applicant amended the claims to now recite an in vitro log reduction of greater than or equal to 3 in about 30 seconds or less, the examiner maintains that the 112(b) rejection is now moot. Consequently, the 112(b) rejection of 1-22 remains withdrawn.  

		In light of applicant’s remarks that one skilled in the art can adjust the percentage of the foaming agents in order to obtain the proper ratio, and given that Applicant has demonstrated in the specification that the combination of the foaming agents at particular ratios and specific concentrations led to enhanced in vitro log reduction greater than 3, the examiner maintains that the 112(a) rejection is now moot. Consequently, the 112(a) rejection of 1-22 remains withdrawn.  

The following is an examiner's statement of reasons for allowance: Claims 1-22 are drawn to an antimicrobial composition comprising from about 0.01 wt% to about 2 wt% of an antimicrobial active compound comprising one or more of the following delineated in claims 1 or 14, and mixtures thereof, wherein the antimicrobial active compound has antimicrobial activity toward Gram positive and/or Gram negative microorganisms; from about 0.1 wt% to about 5 wt% of a primary foaming agent, wherein the primary foaming agent comprises a glucosamide or a mixture of a glucosamide and a C8-C16 amine oxide derivative in a ratio of between about 90:10 and about 50:50; and from about 65 wt% to about 99.7 wt% of a carrier, wherein the composition is a liquid or a gel and has a pH between about 5 and about 9; wherein the antimicrobial composition provides an in vitro log reduction of the microorganism of in vitro log reduction of the microorganisms of greater than or equal to 3 in about 30 seconds or less. Moreover, Applicant has demonstrated in the specification that the combination of glucosamide and an amine oxide in the claimed ratio and concentration resulted in an in vitro log reduction of greater than 3 as required by the claims.  Additionally, one skilled in the art would have found it obvious to adjust the concentration of the foaming agents and the antimicrobial agents in the composition as taught in the claims if the desire is to achieve the aforementioned log reduction.  Since the present claims require the in vitro log reduction to be greater than or equal to 3, and no prior art anticipates or renders obvious the particular composition of claims 1 and 14, claims 1-22 are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
04/24/2021